Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
	Claims 24 and 26-32 remain withdrawn from consideration as being directed to a non-elected invention.

Claim Rejections - 35 USC § 112
The rejection of claim 25 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling, has been obviated by the amendment filed February 24, 2021.  

The rejection of claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, has been obviated by the amendment filed February 24, 2021. 

The rejection of claim 17 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, has been obviated by the amendment filed February 24, 2021.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/062952.
WO 2014/062952 discloses a composition for a catalyst comprising a Cu-SSZ-13 zeolite material.  The artisan is aware that the instant claim recitation of YO2 and X2O3 is a shorthand chemical formula for all zeolites, wherein X is a trivalent ion, i.e. silicon, and Y is a tetravalent ion, i.e. aluminum.  The reference indicates that the zeolite may be an aluminosilicate, a borosilicate, a gallosilicate, all as claimed herein.  SSZ-13 is an aluminosilicate form of chabazite.  These species of zeolites disclosed will be free of phosphorus in the framework of the zeolite.  As phosphorus is not provided to the zeolite in any other way, the zeolite will be free of phosphorus.  An alkaline earth metal inclusive of barium, magnesium, calcium, strontium, and so forth may be exchanged into the zeolite in amounts consistent with those claimed herein.  The reference further 
The only difference between the instantly claimed composition and the WO 2014/062952 disclosure is one of scope, in that the artisan armed with the reference could select additional zeolite type frameworks, including phosphorus containing frameworks.  But since aluminosilicate frameworks are the most preferred, as is the CHA form of the zeolite, based on the fact that such is exemplified, the artisan would not find it unobvious to be directly motivated to employ the preferred components to those possibly lesser in effectiveness.  Further, there is no apparent distinction between the product formed from the reference process and the product described in product-by-process terminology, as the steps in the instant application as the components of the composition are rendered obvious by the reference disclosure.  See particularly paragraphs [0009], [0010], [0013], [0032], [0051]-[0054] and the examples.

Claims 16-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0101415 to Ji et al.
Ji et al. disclose a composition for a catalyst comprising a zeolite material inclusive of framework CHA.  The artisan is aware that the instant claim recitation of YO2 and X2O3 is a shorthand chemical formula for all zeolites, wherein X is a trivalent ion, i.e. silicon, and Y is a tetravalent ion, i.e. aluminum.  The reference indicates that the zeolite may contain various other framework elements such as boron, titanium, indium, zirconium and gallium, substantially the replacement elements claimed herein.  These species of zeolites disclosed will be free of phosphorus in the framework of the zeolite.  As phosphorus is not provided to the zeolite in any other way, the zeolite will be free of phosphorus.  The reference specifically indicates that the framework of the elected zeolite should not be the SAPO form.  The reference indicates that Group II metals may be exchanged into the zeolite and specifically mentions calcium and magnesium as preferable.  Although the reference does not state the specific amount of these metals, it is pointed out that the amount claimed herein is not significantly different from the amount that will be present following a single ion-exchange.  See example 2.1. The reference further indicates that the zeolites may be composited with metal oxides or binders including silica so as to be extrudable.  The examples do not indicate the precise ratio of metal oxide binder to zeolite, but the prior art is replete with explanations of the amounts and reasons for providing such a binder material to facilitate pelleting or extruding.  The  herein claimed ratios  for the metal or metalloid oxide(s) to the zeolite material may not be specified herein, but the level of skill possessed by the artisan 
The only significant difference between the instantly claimed composition and the Ji et al. disclosure is one of scope, in that the artisan armed with the reference could select additional zeolite type frameworks such as ERI or LEV.  But since aluminosilicate frameworks are the most preferred, and the CHA form of the zeolite is among the most preferred, based on the fact that such is exemplified, the artisan would not find it unobvious to be directly motivated to employ the preferred components to those possibly lesser in effectiveness.  Further, there is no apparent distinction between the product formed from the reference process and the product described in product-by-process terminology as the steps in the instant application as the components of the composition are rendered obvious by the reference disclosure.  See particularly paragraphs [0009], [0065], [0071], [0087], [0090], [0104], [0113] and the examples.

s 16-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,961,914 to Monahan et al.
The Monahan et al. reference discloses a composition for a catalyst comprising an SSZ-13 zeolite material.  The artisan is aware that the instant claim recitation of YO2 and X2O3 is a shorthand chemical formula for all zeolites, wherein X is a trivalent ion, i.e. silicon, and Y is a tetravalent ion, i.e. aluminum.  The reference indicates that the zeolite may be an aluminosilicate, a borosilicate, a gallosilicate, all as claimed herein.  SSZ-13 is an aluminosilicate form of chabazite.  These species of zeolites disclosed will be free of phosphorus in the framework of the zeolite.  As phosphorus is not provided to the zeolite in any other way, the zeolite will be free of phosphorus.  An alkaline earth metal inclusive of barium, magnesium, calcium, strontium, and so forth may be exchanged into the zeolite in amounts consistent with those claimed herein.  The reference further indicates “supports”, “binders” or “carriers may be provided for the zeolite.  Metal oxides inclusive of alumina, zirconia and silica comprise this binder material which constitutes the metal and/or metalloid oxide(s) of the instant claims.  The reference indicates that a broad amount of 30-90% of the material may comprise the binder, which is considered to provide a range overlapping that claimed herein for the metal or metalloid oxide(s) to the zeolite material.  Overlapping ranges have long been held to constitute a prima facie case of obviousness because the skilled artisan is expected to work within broadly disclosed ranges to provide the optimum amounts of ingredients for the utility of their specific zeolite/binder combination.  As there are several components in combination with one another, i.e. silica, alumina or zirconia binder and alkaline earth metal 
The only difference between the instantly claimed composition and the Monahan et al. disclosure is one of scope, in that the artisan armed with the reference could select additional zeolite type frameworks, including phosphorus containing frameworks.  But since aluminosilicate frameworks are the most preferred, as is the CHA form of the zeolite, based on the fact that such is exemplified, the artisan would not find it unobvious to be directly motivated to employ the preferred components to those possibly lesser in effectiveness.  Further, there is no apparent distinction between the product formed from the reference process and the product described in product-by-process terminology, as the steps in the instant application as the components of the composition are rendered obvious by the reference disclosure.  See particularly columns 5-7 and 10 and the examples.

The limitations of all claims have been considered and are deemed to be within the skill of the prior art.

Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive to the extent set forth hereinabove.

With respect to the Monahan et al. references, applicant appears to be arguing that these reference are silent regarding the specific inclusion of an oxide in the combination 
With respect to any unexpected results, the instant claims are not commensurate in scope with the examples presented.  Moreover, the comparisons to SAPO are not considered the closest prior art of record as aluminosilicate CHA is certainly exemplified by the references of record.

	With respect to the rejection over Ji, the applicant argues that the ordinarily skilled artisan would not suggest a CHA framework.  This line of reasoning is not convincing as the reference specifically discloses CHA.  
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH D WOOD/           Primary Examiner, Art Unit 1732                                                                                                                                                                                             

/E.D.W/           Primary Examiner, Art Unit 1732